Case 3:19-cv-00888-MMH-PDB Document 24 Filed 05/27/20 Page 1 of 4 PageID 144




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION



   RICHARD E. SCHATZEL, et al.,

                Plaintiffs,
                                                  Case No. 3:19-cv-888-J-34JRK
   vs.

   NATIONAL EXPRESS, CORP., etc.,

                Defendant.
                                           /


                                          ORDER


         THIS CAUSE is before the Court on Defendant Durham D&M LLC’s Motion for a

   More Definite Statement or in the Alternative to Strike or Dismiss Plaintiff’s Amended

   Complaint (Doc. 12; Motion), filed on November 22, 2019. On July 31, 2019, Plaintiff

   Richard E. Schatzel initiated this action, pro se, by filing a Complaint in Employment

   Standards (Doc. 1; Complaint). In the Complaint, Plaintiff identified “Defendant No. 2” as

   “D.B.A. / Durham School Bus Services/ AKA / Durham D&M LP.” See Complaint at 2.

   Upon review, the Court struck the Complaint because it was an improper shotgun pleading,

   among other problems, and directed Plaintiff to file an amended complaint. See Order

   (Doc. 3), entered August 1, 2019. On September 9, 2019, Plaintiff filed an Amended

   Complaint in Motion for Mandamus Quo Warranto (Doc. 5; Amended Complaint). In the

   Amended Complaint, Plaintiff identified “Defendant No. 2” as “National Express,

   Corporation, Officially D.B.A. / Durham School Bus Services-Petermann School Bus
Case 3:19-cv-00888-MMH-PDB Document 24 Filed 05/27/20 Page 2 of 4 PageID 145



   Services/Corporation of the State of Delaware.” Id. at 4. In the instant Motion, an entity

   named Durham D&M LLC (Durham), who has appeared identifying itself as a defendant in

   this action, requests an order requiring Plaintiff to plead a more definite statement of his

   claims. See Motion at 10-11. Alternatively, Durham requests an order “either striking or

   dismissing Plaintiff’s Amended Complaint.” Id. Plaintiff did not file a response to the Motion

   and the time for doing so has passed.1

           At the outset of the Motion, Durham states that it is “incorrectly listed as National

   Express Corporation/Durham School Bus Services” in the Amended Complaint and notes

   that Plaintiff’s employer is “Durham D&M LLC, which is a subsidiary of Durham School

   Services, L.P.” See Motion at 1 n.1. On August 4, 2020, the Magistrate Judge entered an

   Order (Doc. 21) inquiring about this discrepancy and directing Plaintiff to advise the Court

   “whether he agrees that Durham D&M LLC is the proper defendant in this case.” See

   Order at 1. On February 21, 2020, Plaintiff filed a Notice of Objection in which he stated

   his objection to “any change in Defendant[’s] status.” See Notice of Objection (Doc. 22).

   According to Plaintiff, “National Express doing business by and through Durham School

   Bus Services appears to be the proper Defendant.” Id. Although Durham continues to

   maintain that it is the entity Plaintiff should be suing, see Defendant Durham D&M LLC’s

   Response to Plaintiff’s Notice of Objection Regarding Durham D&M LLC’s Status as Proper

   Defendant (Doc. 23), Plaintiff is the master of his complaint and may select who to name

   as a defendant in this lawsuit, irrespective of whether he may ultimately be able to prevail




           1
            On January 10, 2020, Plaintiff filed a document titled “3rd Notice for Backpay/Damages 1/10/2020”
   (Doc. 18) and another document titled “Certificate of Service” (Doc. 18). Neither of these documents can be
   construed as a response to the Motion.


                                                       2
Case 3:19-cv-00888-MMH-PDB Document 24 Filed 05/27/20 Page 3 of 4 PageID 146



   against such defendant.2            Despite Durham’s insistence that it is Plaintiff’s employer,

   Plaintiff has expressed his intention to sue a separate entity, National Express. Here,

   because Plaintiff has made clear that his decision to name National Express, and not

   Durham D&M LLC, was intentional, the Court cannot simply treat this as a case of

   misnomer, as Durham appears to request. As such, the Court will deny Durham D&M

   LLC’s Motion as moot because Durham D&M LLC is not a party to this lawsuit. Given

   Plaintiff’s expressed intention to pursue his claims against National Express, and as that is

   the entity named in the Amended Complaint, the Court will direct Plaintiff to file proof of

   service on Defendant National Express. In accordance with the foregoing, it is

           ORDERED:

       1. Defendant Durham D&M LLC’s Motion for a More Definite Statement or in the

           Alternative to Strike or Dismiss Plaintiff’s Amended Complaint (Doc. 12) is DENIED

           as moot.

       2. Plaintiff shall have up to and including June 12, 2020, to file proof of service on

           Defendant National Express.




           2
               Plaintiff is cautioned that the requirements of Rule 11, Federal Rules of Civil Procedure (Rule(s))
   are applicable to pro se litigants as well as attorneys. See Rule 11(b); Patterson v. Aiken, 841 F.2d 386, 387
   (11th Cir. 1988). Rule 11 authorizes the imposition of sanctions on a litigant if he files a pleading, written
   motion, or other paper for "any improper purpose, such as to harass, cause unnecessary delay, or needlessly
   increase the cost of litigation." See Rule 11(b)(1), (c)(1). In addition, to avoid Rule 11 sanctions, a litigant's
   claims, defenses, and other legal contentions must be, to the best of the person's knowledge, information,
   and belief, "warranted by existing law or by nonfrivolous argument for extending, modifying, or reversing
   existing law or for establishing new law." See Rule 11(b)(2). As such, Plaintiff must have a good faith basis
   for filing this lawsuit against National Express or risk the imposition of sanctions. See Patterson, 841 F.2d at
   387 ("[P]ro se filings do not serve as an 'impenetrable shield, for one acting pro se has no license to harass
   others, clog the judicial machinery with meritless litigation, and abuse already overloaded court dockets.'"
   (quoting Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986))).


                                                           3
Case 3:19-cv-00888-MMH-PDB Document 24 Filed 05/27/20 Page 4 of 4 PageID 147




      3. The Clerk of the Court is directed to update the docket in this case to reflect that the

         sole remaining Defendant to this lawsuit is: National Express, Corporation, Officially

         D.B.A. / Durham School Bus Services-Petermann School Bus Services/Corporation

         of the State of Delaware.

      DONE AND ORDERED in Jacksonville, Florida, this 27th day of May, 2020.




   lc11
   Copies to:

   Counsel of Record
   Pro Se Parties




                                                 4
